Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 14, 2021

                                      No. 04-21-00085-CV

                                     EX PARTE J.C.F., JR.

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 20-07-0624-CVA
                         Honorable Walden Shelton, Judge Presiding


                                         ORDER

        Appellee’s brief was originally due May 28, 2021; however, the court granted an
extension of time until June 14, 2021. Appellee has filed a motion requesting an additional
thirty-day extension of time to file the brief.

        We grant the motion and order appellee's brief filed by July 14, 2021. Counsel is
advised that no further extensions of time will be granted absent a motion, filed before the brief
is due, that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court